MORRISON, Judge
(concurring).
I concur in the disposition of the case at bar. I cannot bring myself to agree that all the statements made by my esteemed brother Beauchamp were necessary for a proper adjudication of the question presented.
My view is that the opinion should have simply set forth the following portion of the new act of the legislature, to-wit:
“If the Statement of Facts is agreed to by the defendant or his counsel, and the attorney representing the state, it need not be approved by the court.” Subsec. E. of Sec. 1, Article 759a, Vernon’s Ann. C.C.P.
“The defendant shall file said Statement of Facts, in duplicate, with the clerk of the trial court within ninety (90) days after the date of giving notice of appeal.” Sec. 4, Article 759a, Vernon’s Ann. C. C. P.”
I think we should have held that the above, when construed together, required that there should be a copy thereof for filing with the clerk of the court where the case was tried, as well as a copy for transmission to this court, and that it became the duty of the attorney representing the state to see that a duplicate copy was prepared before approving the same, but that a failure to perform such duty can not deprive this court of jurisdiction.